Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because the deposit information is missing for inbred watermelon lines WTL0089  WDL0090 and hybrid watermelon line XWT8028 (e.g. ¶ 00114)

Claim Objections
In claim 2, the recitation --growing-- should be inserted before the limitation “the
seed”.
	In claim 17, the limitation “inbred WTL0089 watermelon” should be amended to    --inbred WTL0089-derived watermelon plant-- for language consistency with claim 15.
	In claim 23, line 3, the limitation “comprising” should be amended to --wherein said plant breeding techniques are selected from the group consisting of--, and an         --and-- should be inserted before the last “wherein” clause.
	In claim 24, the two recitations of “mutagenesis” should be amended to                --mutagenizing-- because active steps are required to practice the method.
Appropriate correction is advised.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The metes and bounds of claim 17(a) are indefinite because it lacks an active method step.	
	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first  paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Since the seeds of inbred lines WTL0089 and WDL0090 are essential to the claimed invention, they must be obtainable by a reproducible method set forth in the specification or otherwise be readily available to the public even though the lines have shown uniformity and stability (¶ 0035). 
If the seeds are not so obtainable or available, deposits thereof may satisfy the requirements of 35 U.S.C. 112. The specification does not disclose a reproducible process to obtain the exact same seeds in each occurrence and it is not apparent if such seeds are readily available to the public. 
If the deposit of the seeds are made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the seeds have been deposited under the Budapest Treaty and that the seeds will be irrevocably, and without restriction or condition, released to the public upon the issuance of a patent would satisfy the deposit requirement made herein. A minimum deposit of 625 seeds of each line is considered sufficient in the ordinary case to assure availability through the period for which the deposits must be maintained.
If the deposits have not been made under the Budapest Treaty, then in order to certify that the deposits meet the criteria set forth in 37 CFR 1.801 - 1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a)    during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)    the deposits will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d)    the viability of the biological materials at the time of deposit will be tested (see 37 CFR 1.807); and
(e) the deposits will be replaced if it should ever become unviable.
The specification and claims must be updated to include the deposit information for inbred lines WTL0089 and WDL0090. Compliance with the deposit requirement may be held in abeyance until the application is otherwise in condition for an allowance.

Claims 8 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 8, the claimed “part thereof” encompasses F2 progeny plant material that includes embryo or seed. The seed of claim 7 is a hybrid progeny of WTL0089 which is heterologous at every locus in the genome. When these F1 hybrid progeny are crossed with an unknown parent the genetic material in F2 progeny will be unpredictable. 
The specification fails to describe a representative number of F2 progenies of WTL0089 to allow one skilled in the art to predict the genetic makeup or physiological and morphological characteristics of the claimed F2 progenies. 
The specification does not describe identifying characteristics for these F2 progenies to allow one skilled in the art to predictably determine the genomic structure or morphological and physiological characteristics of the claimed F2 progeny. Accordingly, the claimed “part thereof” encompassing embryo and seed lack adequate written description.
Regarding claim 26, the claimed plant lacks adequate written description because it is unpredictable what genetic material or morphological and physiological characteristics inbred line WTL0089 will retain because the method of claim 25 changes the genome of WTL0089. The plant obtained therefrom and as encompassed by the claim is not required to retain any of the genetic material of the inbred line WTL0089.
Because neither the genomic information nor the morphological and physiological characteristics of the claimed plant is disclosed, the claimed plant lacks adequate written description under current Written Description guidelines. See Written Description guidelines published in 2008 online at http://www.uspto.gov/web/menu/written.pdf.




Claim Rejections - 35 USC §§ 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 26 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Bernier (Patent No. US 9,848,548 B1) 
	Claim 26 is drawn to a watermelon plant produced editing the genome of inbred watermelon line WTL0089.
As previously noted, the claimed watermelon plant is not required to retain any of the genetic material or any of the morphological and physiological characteristics of WTTL0089. Thus, the instantly claimed watermelon line would be virtually indistinguishable from any prior plant having the same characteristics.  
Bernier claims watermelon line TCSEJ12-2622 having many of the same characteristics of instantly claimed inbred line WTL0089 (e.g., see Table 1 beginning at col. 5; see also claims 17 and 19).
Therefore, a watermelon plant produced by editing the genome of inbred watermelon line WTL0089 is anticipated by Bernier.

Conclusion
No claim is allowed.          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        


Request for Information under 37 CFR § 1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming a deposited watermelon variety, but the instant specification is silent about what starting materials and methods were used to produce the plant variety.  The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
Please supply the breeding methodology and history regarding the development of the instant variety.
a) Such information should include all of the public or commercial designations / denominations used for the original parental lines and the claimed line(s).  
b) Information pertaining to the public availability of the original parental lines should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)  Are there any patent applications or patents in which sibs or parents of the instant plant are claimed?  If so, please set forth serial numbers and names of the sibs or parents.
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662